Citation Nr: 0507323	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty in the Air Force from July 
1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for schizophrenia.  

The decision below addresses whether new and material 
evidence has been submitted to reopen the claim for service 
connection for schizophrenia, and the remand which follows 
returns this claim to the RO for additional evidentiary 
development.  This issue is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in May 1974, the RO 
denied the veteran's claim of entitlement to service 
connection for schizophrenia.

2.  Evidence submitted since the RO's May 1974 decision 
denying entitlement to service connection for schizophrenia 
relates to an unestablished fact necessary to substantiate 
the claim, and the additional evidence raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted subsequent to the RO's May 1974 decision 
is new and material, and the requirements to reopen the claim 
of entitlement to service connection for schizophrenia have 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2002, the veteran submitted an application to 
reopen his claim of entitlement to service connection for 
schizophrenia.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As applicable to the 
present appeal, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

The Board notes that the RO in this case explicitly reopened 
the veteran's claim for service connection for schizophrenia 
in its August 2003 statement of the case (SOC), but continued 
the denial of the claim on the merits.  The Board, however, 
is required to address the issue of reopening despite the 
RO's denial of entitlement to service connection on the 
merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

With these considerations in mind, the Board must consider 
all evidence submitted by the veteran or otherwise associated 
with the claims folder since the last final decision.  
Following a complete review of the record, the Board agrees 
with the RO that the claim for entitlement to service 
connection for schizophrenia should be reopened and reviewed 
on the merits.  Specifically, additional medical evidence has 
been received since the RO's May 1974 decision which suggests 
a link between the veteran's period of service and his 
currently diagnosed schizophrenia.  Such evidence relates to 
an unestablished fact necessary to substantiate the claim, 
and the additional evidence raises a reasonable possibility 
of substantiating the claim.  As such, the veteran's claim of 
entitlement to service connection for schizophrenia is 
reopened.  Additional development, however, is needed prior 
to entering a decision on the merits as will be discussed 
below in the remand portion of this decision.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for schizophrenia is 
reopened.  


REMAND

The veteran seeks service connection for his reopened claim 
for schizophrenia.  In written argument submitted to the 
Board, his representative has requested that a VA examination 
be provided to address the possibility of a link between his 
current schizophrenia and his military service.  Upon 
consideration of the evidence of record, the Board agrees 
that such an examination should be provided.

The veteran's service medical records show that in January 
1972 he was diagnosed with a passive-aggressive personality.  
It was noted that he was highly impulsive and immature.  It 
was also noted that there was evidence of psychotic, 
neurotic, or organic mental illness, although there is some 
question as to whether this is what the examiner meant to 
express.  On his April 1972 separation examination, passive 
aggressive personality was indicated, and on an April 1972 
report of medical history, it was noted that he had a past 
history of nervousness and depression.  A VA examination 
given in June 1983 diagnosed paranoid type schizophrenia, and 
subsequent medical records have continued to diagnose 
schizophrenia. 

The Board notes that the June 1983 VA examination failed to 
address the etiology of the veteran's schizophrenia, and he 
has not been given a VA examination which addresses the 
possible existence of a link between such condition and the 
psychiatric symptoms indicated in his service medical 
records.  VA outpatient treatment records have suggested such 
a link, but a VA examination has not been given which 
addresses the issue.  In light of such, and in view of his 
representative's request that such an examination be given, 
the Board finds that such should be provided prior to further 
adjudication of this claim.  

Any updated treatment records should also be obtained.
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for psychiatric problems during 
and since 2004.  The RO should obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should have the veteran 
undergo a VA psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disorders.  The 
claims folder must be provided to and 
reviewed by the examiner.  All current 
psychiatric disorders should be 
diagnosed.  Based on examination 
findings, a review of historical records, 
and medical principles, the examiner 
should give a medical opinion, with 
adequate rationale, as to the likely date 
of onset and etiology of current 
psychiatric disorders, including any 
relationship with the veteran's military 
service.  Specifically, the examiner 
should indicate for the record as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
symptoms documented in service 
represented the onset of any acquired 
psychiatric disorder now present.  

3.  After assuring that there has been 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should readjudicate the claim for service 
connection for schizophrenia.  If the 
claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


